Citation Nr: 0405920	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  97-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision and an August 
1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The Board will address the issue of entitlement to a TDIU in 
the REMAND section of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's duodenal ulcer disease has been 
manifested by moderate symptoms without weight loss and 
anemia or recurrent incapacitating episodes averaging 10 days 
or more in duration at least 4 times per year.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for duodenal ulcer disease have not been met.  38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in May 2002, the RO advised the 
veteran of the VCAA assistance requirements, including the 
evidence needed to substantiate his claim for an increased 
rating for duodenal ulcer disease and entitlement to a TDIU, 
and explained the evidence VA must secure, as well as the 
information and evidence the veteran was responsible for 
providing.  The letter asked the veteran to provide or 
authorize the release of any other evidence that would 
support his claims.  In addition, the March 2003 supplemental 
statement of the case provided the text of the relevant VCAA 
regulations.  Accordingly, the Board is satisfied that the RO 
has provided the veteran with all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claims for an increased rating and TDIU were received prior 
to the enactment of the VCAA, such that providing notice of 
VCAA requirements prior to the initial determination was 
impossible.  In addition, the pronouncement in the Pelegrini 
case appears to be limited to instances in which the claimant 
is seeking service connection, which was already established 
in the case.  See Pelegrini, slip op. at 13 ("[T]he Court 
holds that under section 5103(a), before an initial [RO] 
decision on the claim, a service-connection claimant must be 
given notice . . . ") (emphasis added).  In any event, as 
the Board has already determined that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran 
and therefore constitutes harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error").     

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records, private medical records, as 
authorized and/or provided by the veteran, and several 
relevant medical examinations with opinions.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board's review of the 
claims folder finds no indication that additional relevant 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist is satisfied.  38 U.S.C.A. § 5103A.   

II.  Duodenal ulcer disease

After the veteran was discharged in 1964, VA originally 
granted service-connection for a duodenal ulcer disease, 
assigned a 20 percent rating since that time.  In 1996, the 
veteran underwent surgery to patch his duodenal ulcer.  

A 20 percent disability rating requires a moderate duodenal 
ulcer with recurring episodes of severe symptoms 2 or 3 times 
per year averaging 10 days in duration, or with continuous 
moderate manifestations.  For a 40 percent disability rating, 
there must be impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least 4 times per year.  A 60 
percent disability rating requires a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2003).

The symptoms reported by the appellant have been generally 
consistent since his operation in 1996 to repair his ulcer.  
The surgical records document that the operation was 
successful.  The subsequent medical evidence is negative for 
evidence of anemia, weight loss, or other impairment of his 
health due to his duodenal ulcer.  The VA examination reports 
dated in February 1997, September 1998, and June 2002, are 
negative for anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times per year.  

The Board has considered the private medical evidence and lay 
evidence submitted by the veteran.  This evidence fails to 
support the veteran's claim for a rating in excess of 20 
percent.  The overwhelming majority of this evidence is not 
relevant to the issue on appeal because it does not address 
the veteran's service-connected ulcer disease.  The relevant 
evidence that was submitted clearly shows that the veteran 
underwent surgery in 1996 to patch the veteran's duodenal 
ulcer.  In a January 2000 rating decision, the RO granted a 
temporary total rating due to the veteran's hospitalization 
for the ulcer surgery.  The RO then assigned a 20 percent 
rating after the veteran recovered.  The Board finds that the 
private medical evidence and lay evidence supplied by the 
veteran does not support a rating in excess of 20 percent for 
the veteran's service-connected ulcer disorder because it 
does not show that the veteran experience anemia, weight 
loss, or incapacitating episodes.

Accordingly, because there is substantial evidence indicating 
that the appellant's gastrointestinal disorder does not 
include symptoms of anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times per year, the appellant's disability more 
nearly approximates the criteria for a 20 percent disability 
rating as opposed to the criteria for a 40 percent disability 
rating.  As such, the preponderance of the evidence is 
against an increased rating for the appellant's service-
connected duodenal ulcer disease.


ORDER

Entitlement to an increased rating for a duodenal ulcer is 
denied.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating disabilities 
of the spine were revised in September 2002 and again in 
2003.  Where the law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  The veteran is service connected 
for a cervical spine disorder currently evaluated as 30 
percent disabling under Diagnostic Codes 5290-5293, and an 
evaluation of the veteran's cervical spine disorder has not 
been conducted with respect to the amended Diagnostic Codes. 
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Following a review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent are fully complied with 
and satisfied regarding the veteran's 
claim for a TDIU, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the an 
orthopedic examination.  The orthopedic 
examiner should provide detailed findings 
with respect to the following 
instructions:

(1)  Describe the current state 
of the veteran's cervical 
spine, including the presence 
or absence of arthritis, 
intervertebral disc syndrome 
and/or ankylosis.

(2)  Undertake range of motion 
studies of the cervical spine, 
noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and 
specifically identifying any 
excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence 
of pain and provide an 
assessment of the degree of 
severity of any pain.

(3)  Ascertain whether the 
cervical spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, express this in terms 
of the degree of additional 
range of motion loss, or 
favorable or unfavorable 
ankylosis due to weakened 
movement, excess fatigability, 
or incoordination.

(4)  Determine if there is 
increased functional impairment 
during flare-ups or when the 
cervical spine is used 
repeatedly over a period of 
time.  If feasible, this should 
also be portrayed in terms of 
the degree of additional range 
of motion loss on repeated use 
or during flare-ups.  

(5)  The examiner should 
specifically address the 
limitations imposed on the 
veteran's activities as a 
result of the cervical spine 
disorder and the impact of it 
on the veteran's ability to 
maintain substantially gainful 
employment, to include whether 
it is sufficient by itself to 
render the veteran 
unemployable.  The rationale 
for all opinions offered must 
be provided.

3.  The RO should readjudicate the issue 
of entitlement to a TDIU in light of the 
veteran's service-connected disorders, 
specifically considering the old and 
amended versions of 38 C.F.R. §§ 4.71a 
involving the veteran's cervical spine.  
38 C.F.R. § 4.16 (2003); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

If the benefit sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



